Title: Thomas Jefferson to Jean Guillaume Hyde de Neuville, 13 December 1818
From: Jefferson, Thomas
To: Hyde de Neuville, Jean Guillaume


          
            Monticello
Dec. 13. 18.
          
          I thank your Excellency for the notice, with which your letter favors me, of the liberation of France from the occupation of the allied powers. to no one, not a native, will it give more pleasure. in the desolation of Europe to gratify the atrocious caprices of Bonaparte, France sinned much: but she has suffered more than retaliation. once relieved from the Incubus of her late oppression, she will rise like a giant from her slumbers. her soil and climate, her arts and eminent science, her central position and free constitution, will soon make her greater than she ever was. and I am a false prophet if she does not, at some future day, remind of her sufferings those who have inflicted them the most eagerly. I hope however she will be quiet  for the present, and risk no new troubles. her constitution, as now amended, gives as much of self-government as perhaps she can yet bear, and will give more when the habits of order shall have prepared her to recieve more. besides the gratitude which every American owes her, as our sole ally during the war of independance, I am additionally affectioned by the friendships I contracted there, by the good dispositions I witnessed, and by the courtesies I recieved.
          I rejoice, as a Moralist, at the prospect of a reduction of the duties on wine, by our national legislature. it is an error to view a tax on that liquor as merely a tax on the rich. it is a prohibition of it’s use to the midling class of our citizens, and a condemnation of them to the poison of whisky, which is desolating their houses. no nation is drunken where wine is cheap; and none sober, where the dearness of wine substitutes ardent spirits as the common beverage. it is in truth the only antidote to the bane of whisky. fix but the duty at the rate of other merchandise, and we can drink wine here as cheaply as we do grog: and who will not prefer it? it’s extended use will carry health and comfort to a much enlarged circle. every one in easy circumstances (as the bulk of our citizens are) will prefer it to the poison to which they are now driven by their government. and the treasury itself will find that a penny apiece from a dozen is more than a groat from a single one. this reformation however will require time. our merchants know nothing of the infinite variety of cheap and good wines to be had in Europe; and particularly in France, in Italy, and the Graecian islands: as they know little also of the variety of excellent manufactures and comforts to be had any where out of England. nor will these things be known, nor of course called for here, until the native merchants of those countries, to whom they are known, shall bring them forward, exhibit & vend them at the moderate profits they can afford. this alone will procure them familiarity with us, and the preference they merit in competition with  corresponding articles now in use.   Our family renews with pleasure their recollections of your kind visit to Monticello, and joins me in tendering sincere assurances of the gratification it afforded us, and of our great esteem & respectful consideration
          Th: Jefferson
        